UNITED STATES DISTRICT COURT                              FILED
                               FOR THE DISTRICT OF COLUMBIA                                AUG 2 5 2G10
                                                                                    Clerk U S Di t .
                                             )                                     Courts fo'r the ~r~~~ &t Bankruptcy
                                                                                                        IC of Columbia
Antonio Colbert,                             )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )        Civil Action No.
                                             )                                             10 1436
Pre-Paid Legal Incorporated,                 )
                                             )
       Defendant.                            )
                                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).




                                                                                                                         2
         Plaintiff, a District of Columbia resident, sues a pre-paid legal service in Ada, Oklahoma,

for $7 million in damages. He lists defendant's address as a post office box. Plaintiff accuses

defendant of having "misrepresented" him "several times" and of having "bogously [sic]

terminated our contract." CompI. at 2. The vague accusations fail to provide adequate notice of

a claim. In addition, plaintiff has not provided a suitable address for serving the defendant with

process, which is the responsibility of the court officers in in forma pauperis proceedings. See

28 U.S.C. 1915(d). A separate Order of dismissal accompanies this Memorandum Opinion.




                                              United States District Judge
Date:   August~, 2010




                                                 2